       Case 1:19-cv-00945-RDM Document 125-9 Filed 07/13/20 Page 1 of 5




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


NILAB RAHYAR TOLTON, et al. on behalf of
themselves and all others similarly situated,

                Plaintiffs,

                                                        Civil Action No. 1:19-cv-00945 (RDM)
        v.

JONES DAY, a General Partnership,

                Defendant.


                         DECLARATION OF SUZANNE COUSSONS

       I, Suzanne Coussons, declare as follows:

       Background

       1.      My name is Suzanne Coussons. I am over the age of 18 and am otherwise

competent to make this declaration.

       2.      All the statements in this declaration are true and accurate and are based on my

personal knowledge.

       3.      I am the Global Director of Business Development & Communications of the law

firm Jones Day. My business address is 2727 North Harwood, Dallas, Texas, 75201.

       4.      I started working at Jones Day in 1986. In 2006, I became the Director of

Practice Services, and I served in that role until June 2020. In April 2020, I became the Global

Director of Business Development & Communications, and I held both titles until my successor

was appointed in June 2020 to assume the leadership of Practice Services.

       5.      Practice Services provides administrative support to the Practice Leaders in their

management of the Firm’s approximately two dozen practices. As the Director of Practice

                                                1
       Case 1:19-cv-00945-RDM Document 125-9 Filed 07/13/20 Page 2 of 5




Services, my responsibilities included, among other things, providing administrative support for

the non-partner lawyer evaluation and compensation process.

       6.      In the ordinary course of my work, I keep records of materials that are maintained

on associate ratings, rankings, and recommended and final compensation adjustments. I also

have access to the Firm’s information systems and regularly utilize the databases the Firm has

developed to manage the non-partner evaluation process. The database I used most frequently

during the 2016-2018 time period was an application called the Non-Partner Evaluation (NPE)

database. NPE is a custom built application using a Microsoft SQL database that helps Jones

Day manage and track associate evaluations. Jones Day has used NPE at all times from January

1, 2012, through the present.

       7.      I was asked to review those materials and the NPE database and produce a chart

summarizing certain data for a group of current and former associates, including data identifying

the applicable office, practice, JD year, hire date, termination date, hours information, practice

and office ratings and rankings, and the source and amount of recommended and final

compensation decisions. A summary chart was produced in this case on January 29, 2020 as

JD_02206480.

       8.      Attached as Exhibit 1 is a revised summary chart, which I drafted based on my

personal knowledge derived from a review of the NPE database and underlying documents

generated in the course of the evaluation and compensation process, which I maintained in the

ordinary course of my duties as Director of Practice Services. Exhibit 1 corrects a few minor

errors and clarifies and simplifies the information in JD_02206480 as follows:

       9.      As the result of a transcription error, Column BO, Row 5 in JD_02206480

referenced footnote 2. The correct reference was to footnote 1, as reflected in Exhibit 1, Column


                                                  2
       Case 1:19-cv-00945-RDM Document 125-9 Filed 07/13/20 Page 3 of 5




BI, Row 5. JD_02206480 inadvertently listed the incorrect years in Columns AL, AM, BF, and

BG, Row 2. Exhibit 1 lists the correct dates, see Columns AJ and BB, Row 2. Exhibit 1 corrects

certain termination dates, which were off by one day in JD_02206480 ( see Exhibit 1, Column G,

Rows 5, 11, 13), and one termination date that was inadvertently omitted (see Exhibit 1, Column

G, Row 42).

       10.     As the result of a transcription error, JD_02206480 listed the PIC FTE

Recommended Salary for one New York associate on 1/1/15 as $170,000. The correct PIC FTE

Recommended Salary for 1/1/2015 for that associate was $175,000, as reflected in Exhibit 1,

Column BI, Row 22.

       11.     The New York office made two adjustments for the JD Class of 2013 that were

effective January 1, 2015. JD_02206480 reflected the first adjustment, which was

communicated to the relevant associates in December 2014. The NY Partner-in-Charge

subsequently recommended additional adjustments based on market conditions, which

adjustments were finalized on January 6, 2015 and made retroactive to January 1, 2015. Exhibit

1 reflects this second adjustment in Column BK.

       12.     Exhibit 1 includes a new column, Column CV, which is intended to clarify the

source of further market adjustments made for NPE 2015 after the Managing Partner approved

increases in starting salaries to $180,000 in Atlanta, Boston, Chicago, New York, Washington,

California, and Texas, and to $160,000 in Cleveland, Columbus, Detroit, Miami, Minnesota, and

Pittsburgh in June 2016.

       13.     JD_02206480 included both the Final FTE Salary for a given time period and the

Final PT rate of pay for the same time period. Because each of the associates reflected were or




                                                3
       Case 1:19-cv-00945-RDM Document 125-9 Filed 07/13/20 Page 4 of 5




are full-time associates, Exhibit 1 removes the identical Final PT rate of pay column as

superfluous.

       14.     Exhibit 1 adds salary information for NPE 2011, which was not included in

JD_02206480. See Columns T – Y, Rows 3 and 38.

       15.     Exhibit 1 adds two footnotes to clarify information that was provided in

JD_02206480: (a) the Managing Partner approved Mike Shumaker’s proposed reduction to

Tolton’s compensation in 2017, but the change was challenged by the office, and the PIC

proposal became final (see Column DS, Row 11 & Footnote 6); and (b) one associate’s

compensation adjustment was reduced in June 2014, after the initial PIC proposals had been

submitted, based on further consultation with California leadership (see Column BD, Row 40 &

Footnote 7).

       16.     Finally, I offer one point of clarification regarding the PIC FTE Recommended

Salary for July 1, 2014, and Hugh Whiting’s Adjusted Salary for July 1, 2014 (see Exhibit 1,

Columns BC and BD, respectively), for which no changes have been made between

JD_02206480 and Exhibit 1. The associates in the JD class of 2013 were not eligible for a

compensation adjustment effective July 1, 2014, and therefore no compensation adjustments

recommended by PICs for the JD class of 2013 were implemented (see, e.g., Exhibit 1, Column

BF, Row 5). The JD class of 2013 first became eligible for a compensation adjustment effective

January 1, 2015. See Exhibit 1, Column BK.




                                                4
Case 1:19-cv-00945-RDM Document 125-9 Filed 07/13/20 Page 5 of 5
